MEMORANDUM**
Ronny Kurniawan Hadiwardojo, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s determination that Hadiwardojo was statutorily ineligible for asylum under the one-year bar, 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001); and whether he demonstrated a material change in circumstances or that extraordinary circumstances caused the delay in filing, Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
Hadiwardojo’s due process challenge fails because he did not show prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Hadiwardojo’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.